Citation Nr: 1530313	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  08-01 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for sterility, to include as secondary to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to December 1967. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the claims of entitlement to service connection for service connection for prostate cancer, including as due to exposure to Agent Orange, and service connection for sterility, including as due to exposure to Agent Orange.  The Veteran perfected a timely appeal to that decision.  The Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO in July 2008.  A transcript of that hearing is of record.  

In August 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in April 2011.  

In March 2014, the Board again remanded the case to the RO for still further development.  An SSOC was issued in January 2015.  The Board finds that there has been substantial compliance with its remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era and exposure to herbicides may not be presumed.  

2.  The Veteran's personnel records do not show that he was exposed to testing sites or storage sites for herbicides while stationed at Eglin Air force Base between March 1963 and June 1965, and the most probative evidence of record shows that he was not exposed to herbicides during active military service.  

3.  Prostate cancer did not have its clinical onset in service and is not otherwise related to active duty; prostate cancer was not exhibited within the first post service year.  

4.  The Veteran does not have a diagnosis of sterility.  

CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2.  Sterility was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2006 from the RO to the Veteran, which was issued prior to the RO decision in July 2006.  Additional letters were issued in December 2008 and August 2014.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a fair disposition of the issues decided herein.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  The Board notes that a review of the Veteran's service records contains no evidence of prostate cancer or sterility; and, the Veteran has provided no information regarding the claimed disorders.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The record indicates that the Veteran had active service from September 1962 to December 1967.  The Veteran's DD Form 214 indicates that his military occupational specialty was an aircraft maintenance specialist.  He was awarded the National Defense Service Medal and the Air Force Medal.  The service treatment records (STRs) are completely silent with respect to any complaints or findings of any prostate disorder.  On the occasion of the separation examination in November 1967, the Veteran denied any prostate problems; clinical evaluation of the genitourinary system was reported as normal.  

The Veteran's application for service connection for prostate cancer and sterility (VA Form 21-526) was received in December 2005.   Submitted in support of the claim were VA progress notes dated from December 2002 to March 2006.  These records indicate that the Veteran was diagnosed with moderately differentiated prostate cancer in September 2005.  

In a response to a request for information, in June 2006, the National Personnel Records Center (NPRC) reported that there were no records of Veteran's exposure to herbicides.  

Submitted in support of the Veteran's claim is a lay statement from M. R., dated in July 2008, indicating that she has known the Veteran for 37 years; she noted that they met and 1971 and were married in 1975.  M. R. indicated that the Veteran told her that he had to load aircrafts with chemicals while serving at Eglin Air Force Base in Florida; and, when the aircrafts returned to the base, he would have to scrub them down.  M. R. indicated that the Veteran told her that the chemicals spilled and splashed into his boots.  M. R. related that she and the Veteran were unable to have any children; he told her that he believed that this was caused by the chemicals, which he believed was Agent Orange, which caused him to become sterile.  M. R. also reported that the Veteran has struggled with medical issues, including prostate cancer, as a result of his military service.  

At his personal hearing in July 2008, the Veteran testified that he was assigned to Eglin Air Force Based as a jet mechanic.  The Veteran reported that his duties were to take care of the aircraft for preflight post flight inspections and make sure it was flyable in all manners.  The Veteran indicated that his job also included strapping in the pilot; as such, he was usually the last one to see him and the first one to see him return.  The Veteran also reported that Eglin was the testing base for the Air Force; he maintained that it is documented that they tested Agent Orange there.  The Veteran indicated that they were told there was a defoliant on base, they just never told them what it was; however, he stated that, in his ability to get around, he saw the building that the chemical was housed in.  The Veteran reported that his assignment lasted a little over two years.  The Veteran related that he was diagnosed with prostate cancer in 2004; he was treated with brachytherapy.  The Veteran indicated that he is still taking medicine for treatment of the residuals of his prostate cancer.  


Of record is a response for information from the Compensation and Pension Policy Staff, dated in August 2008, indicating that testing for herbicide spraying techniques was conducted at Eglin Air Base during November and December of 1952 and again from June llth to September 12th of 1968.  In addition, a 2 square mile area of Eglin was used to test various herbicides from 1962 to 1970.  It was reported that Herbicide testing during those years included Agent Orange from 1962-1968, Agent Purple from 1962 to 1968, Agent White from 1967 to 1970, and Agent Blue from 1968 to 1970.  According to the Veteran's military records, he served at Eglin after the 1952 testing period and before the 1968 testing period; as such, he would only have had the potential for exposure from the 2 square mile remote test site.  It was noted that this was not a situation like Vietnam where wide-spread airborne spraying occurred because Eglin is 724 square miles in size and most testing was confined to a 2 square mile area.  Therefore, it was determined that Agent Orange exposure could not be presumed based on the Veteran's assignment to the base during the 1963-65 period and some evidence of actual exposure is required.  It was also noted that hundreds of aircraft requiring maintenance moved through Eglin and that very few of them would have been used to test spray herbicides.  Therefore evidence that the Veteran worked on testing as part of the maintenance squadron was also needed.  

Received in November 2009 were VA progress notes dated from January 2009 to April 2009.  These records indicate that the Veteran received treatment for prostate cancer with brachytherapy in March 2006.  It was noted that he has not had any hormone therapy since prior to his treatment, and he has had no urinary tract symptoms since his treatment.  His PSA has been essentially zero since his treatment.  

Received in August 2011 was a document entitled locations of tactical herbicides use, storage and testing in Florida.  It was reported that there was herbicide testing at Eglin Air Force Base which is located in the Florida panhandle, from November 1 to December 31, 1952 and from March 1 to April 30, 1953.  There is also a reference to testing at Eglin in an area that was less than one square mile at various times from March 1, 1962 through January 1971 The test area was called Test Area C-52A."  (Note that Eglin Air Force Base covers an area of 724 square miles.)  Additionally, the DOD documentation shows that from April 1 1972 through April 1978, Agent Orange was applied to the soil in various locations within Test Area C-52A.  The documentation shows that two civilians and two military officers were involved with the testing and monitoring of the soil in the 1972-1978 soil testing.  The Air Force Armament Laboratory and the Air Development Test Center were both involved in the testing at Eglin and if a veteran was assigned to work with one of these groups during one of the timeframes noted there would be a sound basis to find exposure to Agent Orange on a direct facts-found basis.  

In a formal finding, dated in September 2012, the AMC determined that the evidence fails to confirm that the Veteran was exposed to tactical herbicides while serving near Eglin Air Force Base Florida.  

Response from Defense Personnel Records Information System (DPRIS) indicates that historical records document that trial tests for evaluation of herbicide spray systems and techniques was conducted at Eglin Air Force Base during November 1952 and December 1952, and from June 11, 1968 through September 12, 1968.  Additionally, it was noted that, during the period from 1962 to 1970, a 2-mile square area of Eglin was used to test various herbicides.  In support thereof, the Army Air Development Test Center (ADTC) established a herbicide storage and aircraft loading site at Hardstand 7, an asphalt and concrete aircraft parking area on the main Eglin Air Force Base airdrome. Air Force Armament Laboratory personnel were involved in the handling and test operations.  

In their response received August 22, 2014, the Joint Services Records Research Center (JSRRC) reported that available historical records document that Eglin Air Force Base (AFB), Florida was used to test Herbicide Orange spray equipment throughout the 1960s and that a two-mile square area of Eglin AFB, located near Walton Beach in northwest Florida, was used to store, load and test Herbicide Orange during a 1962-1970 Spray Test Program.  JSRRC states that, however, they cannot document that the Veteran, while training, was exposed to Agent Orange at Eglin AFB or that he was in the specific vicinity of the study area.  JSRRC stated that they also cannot provide information as to whether the Veteran's MOS as an A. C. Mechanic would have exposed him to Agent Orange or other herbicides while stationed at Eglin AFB anytime between March 13, 1963, and June 7, 1965.  

In September 2014, the AMC sought verification of the Veteran's service at Eglin and any potential exposure to Agent Orange at that location.  In response to the request, the Air Force Historical Research Agency simply provided a map of Eglin Air Force Base that includes the C-52 test complex where the testing of chemicals took place.  


III.  Legal Analysis.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

VA regulations also provide that where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases, such as malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

A chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), diabetes mellitus, Type II, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (6) (ii).  

The U.S. Court of Appeals for the Federal Circuit has agreed with VA's interpretation of its regulations that "duty or visitation" in the Republic of Vietnam seems to contemplate actual presence on the landmass of the country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  Hence, a Veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to a presumption of service connection for disabilities claimed as due to exposure to herbicides, including Agent Orange.  Id. 

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Prostate Cancer.

The Veteran does not claim, and the record does not reflect, that prostate cancer was first manifested during service, or within one year of his discharge from service, or that such is otherwise related to service on a direct basis.  In this regard, the Veteran's service treatment records are silent for any complaints, treatment, or diagnosis referable to prostate cancer.  Moreover, prostate cancer was not diagnosed until 2005.  Rather, the Veteran has claimed that his prostate cancer is presumptively related to his alleged in-service herbicide exposure.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  

Initially, the Board notes that the Veteran did not serve in the Republic of Vietnam during the Vietnam era nor does the he assert that he was exposed to herbicides in the Republic of Vietnam.  Instead, he claims and has provided testimony and news articles that indicate herbicides were used and stored at Eglin Air Force Base (AFB) while he was stationed at Eglin Air Force Base.  The Veteran's personnel file shows that, during his service, he was assigned to Eglin Air force Base from March 1963 and June 1965.  A JSRRC report from August 2014 shows an inability to document that the Veteran was exposed to herbicides at Eglin AFB or that he was in the specific vicinity of the test study area.  Specifically, JSRRC reports that available historical records document that Eglin Air Force Base (AFB), Florida was used to test Herbicide Orange spray equipment throughout the 1960s and that a two-mile square area of Eglin AFB, located near Walton Beach in northwest Florida, was used to store, load and test Herbicide Orange during a 1962-1970 Spray Test Program.  JSRRC states that, however, they cannot document that the Veteran, while training, was exposed to Agent Orange at Eglin AFB or that he was in the specific vicinity of the study area.  JSRRC states that they also cannot provide information as to whether the Veteran's MOS as an A C Mechanic would have exposed him to Agent Orange or other herbicides while stationed at Eglin AFB anytime between March 13, 1963, and June 7, 1965.  Accordingly, the Board finds that the Veteran's statements alone cannot be used to establish herbicide exposure during service.  

In light of the foregoing, the Board finds that the evidence of record does not support the Veteran's contention that he was exposed to herbicides in service and, therefore, he is not entitled to service connection for prostate cancer on a presumptive basis based on exposure to herbicides pursuant to the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e) based on herbicide exposure.  

Notwithstanding the foregoing presumption provisions, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disability was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  


Service treatment records do not show evidence of prostate in service.  As noted above, the evidence shows that prostate cancer was not diagnosed until 2005.  As the evidence shows he has been diagnosed with prostate cancer more than 38 years after separation from service, and there is no evidence or allegation the disease became manifest to a compensable degree within the first year after discharge from service, presumptive service connection for a chronic disability under 38 C.F.R. § 3.303(a) is not available.  The Veteran has not asserted, nor does the evidence show, that he had continuous symptoms since his separation from service, so consideration of service connection as a chronic disorder under 38 C.F.R. § 3.303(b) is also not applicable.  

Moreover, no medical professional has ever suggested that the Veteran's prostate cancer was related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In short, there is no competent evidence to support the claim.  To the extent the Veteran relates his prostate cancer to service (to include herbicide exposure), the Board finds that such is not competent evidence. The matter of a nexus between a current disability such as prostate cancer and service is (in the absence of continuity of symptomatology which the Veteran is not alleging) a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  



B.  Sterility.

The Veteran claims that he currently suffers from sterility as the result of his active service.  Specifically, he contends that that he is sterile as a result of Agent Orange exposure.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The evidence of record, to include service treatment records and post-treatment records, is silent as to treatment for or diagnosis of sterility.  The Board notes that the Veteran has contended on his own behalf that he currently is sterile.  Further, the Veteran's wife has submitted a statement to the effect that their marriage failed because of the Veteran's inability to have children.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding whether the Veteran has a current diagnosis of sterility is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran and his wife are competent to relate that the Veteran does not have any children, they cannot, as laypersons, provide competent medical evidence establishing a diagnosis of sterility.  As such, any lay assertions in this regard have no probative value.  

As the Veteran does not have a diagnosis of sterility, the Board need not address his contentions that any such disability is secondary to Agent Orange exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6) (iii), 3.309(e).  

The Board finds that service connection for sterility is not warranted.  Absent competent evidence reflecting the presence of the claimed disability during the appeal period, a basis upon which to establish service connection for sterility has not been presented, and the appeal must be denied.  See Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sterility.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.  

ORDER

Service connection for prostate cancer, to include as due to exposure to Agent Orange, is denied.  

Service connection for sterility, to include as due to exposure to Agent Orange, is denied.

____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


